The appeal here is from an order requiring appellant to surrender a tax certificate upon the payment of less than the face of the certificate.
There is no question about the validity of the certificate.
It appears from the record that the lands were sold for delinquent and unpaid taxes and that tax certificate issued to the State of Florida; that thereafter the certificates were *Page 297 
sold and assigned by the Clerk of the Circuit Court under the provisions of Section 42 of Chapter 14572, Acts of 1929, for less than the face of the certificate; that while Gibson appears to be the assignee from the Clerk the fact was that it was bought through a broker to whom Gibson paid $745.00 for the certificate, though the broker paid only $208.70 for such certificate.
The face of the certificate was $2114.83.
The holder of the tax certificate bought from and assigned by the Clerk of the Circuit Court became invested with ownership of and right to foreclose the lien evidenced by the certificate for the face amount of the certificate. See Patterson v. Crenshaw, opinion filed May 24th, 1933, and reported 148 So. 543, and cases there cited.
The fact that the property embraced in the description contained in the certificate was in the hands of a court receiver at the time the certificate was sold and assigned by the Clerk of the Circuit Court did not change the force or effect of the lien for unpaid taxes evidenced by the certificate. The court certainly had power to direct the receiver to redeem from the certificate and, therefore, it was the jurisdiction of the court to issue a rule nisi to the holder of the certificate to show cause why the certificate should not be so redeemed but the court exceeded its authority when by its orders it required the owner and holder of the certificate to deliver up the certificate for less than the sum for the payment of which the lien existed.
The very purpose sought to be accomplished by the provision of Section 42 of Chapter 14572, Acts of 1929, was to encourage buyers to bid in certificates held by the State at a price which would give such buyers super attractive profits if and when the certificates should be redeemed by *Page 298 
the owners or should be sold to satisfy the lien evidenced by the certificate.
In this case the certificate was duly advertised to be sold in the manner required by the statutes in such cases provided and the owner or receiver (who stands here in place and stead of the owner) was given every opportunity required by law to redeem or buy the certificate. That he failed to do so is not to be charged against the purchaser at such sale, nor can it affect the rights acquired by him by reason of his being the purchaser at such sale and thereby acquiring the right to enforce the lien evidenced by the certificate which was in nowise diminished by the sale and assignment being so made.
The order appealed from should, for the reasons stated, be reversed and the cause remanded for further proceedings not inconsistent with this opinion. It is so ordered.
Reversed.
WHITFIELD, P. J., and BROWN, J., concur.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur in the opinion and judgment.
                   ON PETITION FOR REHEARING.